Case 1:21-cv-00784-HYJ-RSK ECF No. 2, PageID.51 Filed 09/13/21 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


MATT MELLEN,

          Plaintiff,                         Case No. 1:21−cv−784

    v.                                       Hon. Hala Y. Jarbou

JASON B. DALTON, et al.,

          Defendants.
                                       /

                  NOTICE REGARDING ASSIGNMENT OF CASE
                        AND NOTICE OF DEFICIENCY
        NOTICE is hereby given that the above−captioned case was removed
from Kalamazoo County Circuit Court, and electronically filed in this court on
September 10, 2021 . The case has been assigned to Hala Y. Jarbou .
        The filing party has failed to submit the filing fee as required by 28
U.S.C. § 1914(a) and W.D.Mich.LCivR 5.7(c). The filing fee must be paid
electronically, by credit card, or a motion for leave to proceed in forma
pauperis must be filed, at the time the initial pleading is electronically
submitted. The 402.00 filing fee or the IFP motion is due immediately.
Failure to comply may result in dismissal of the action. To pay by credit card,
log in to CM/ECF. Click Civil on the blue menu bar, and under the Fees, Make
a Payment section, select the Filing Fee (Civil Case) − Credit Card Payment
event. For further information, see the reference materials available on the
court website.
        The filing party has failed to submit a corporate disclosure statement
as required by FRCP 7.1. Counsel is required to file this form, even if there is
no corporate affiliation to disclose, for every corporate party. A form for this
purpose is available on the court website at www.miwd.uscourts.gov.



                                           CLERK OF COURT

Dated: September 13, 2021           By:     /s/ J. Manders
                                           Deputy Clerk
